DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                  Request for Continued Examination
                A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/22 has been entered.

Response to Amendment
The prior 35 U.S.C. 101 rejection of the claims is hereby withdrawn in light of amendments to the independent claims.

Response to Arguments
Applicant's arguments filed 1/24/22 have been fully considered but they are not persuasive. 
            Regarding claims 1, 11 and 18 rejected by reference Pedersen, Applicant argues that the cited portions of Pedersen fail to disclose limitations “receiving user generated and auto-generated text data” and “the received text data including a tag distinguishing between user generated text and auto generated text in the text data” (Amendment, pg. 8, fourth para. – pg. 10, first para.). Examiner respectfully disagrees.
          Pedersen discloses receiving a corpus 120 of user text comments (para. [0025]) that is subject to human classification/labeling according to classes including "profanity,", "hate speech," "toxic language," etc., and further according to whether the text in the corpus of user comments include bot-generated/auto-generated text (para. [(0029]) that are subsequently provided to the user/gamers (para. [0029]; para. [0033]), and where the bot-generated/auto-generated text is moderated by blurring the text (fig. 3A) thereby providing a tag distinguishing the received texts, corresponding to limitation “receiving user generated and auto-generated text data” and “the received text data including a tag distinguishing between user generated text and auto generated text in the text data”.
Applicant further argues that the cited portions of Pedersen (para. [0029]; para. [0030]; para. [0033]; para. [0037]) discloses training a machine learning model using a sampled set of labeled comments 120, but that there is no teaching that the bot generated text/auto generated text is first removed prior to providing the remaining text to the machine learning model as required by the claims, and that the portions further describe the same corpus of comments 120 as well as filtering comments provided to the user, but that there is no filtering of the corpus of comments 120 provided to the training component, and as such, argues that Pedersen fails to disclose limitations “removing the auto-generated text from the received text data” and “providing the user generated text data remaining in the received text data to a machine learning language model” (Amendment, pg. 10, second para. – pg. 11, first para.). Examiner respectfully disagrees.
As mentioned during the interview held 4/27/22, Pedersen in figure 4 provides a distinction between the initial corpus of comments 120 (fig. 4, element 402; para. [0029]) and the labeled comments 120 (fig. 4, element 416; para. [0029]-[0030]) i.e., the initial corpus of comments that have undergone labeling. It is the labeled comments that is provided to the machine learning model for training (see fig. 4, elements 416, 418 and 420; para. [0030]), and not the initial corpus of comments 120 like Applicant argues. 
Pedersen discloses labeling received text (element 410), where the labeling involves moderating text of the comments by concealing/blurring/filtering out/omitting the moderated text to enable converting the corpus of comments 120 into labeled comments 120 (para. [0033]; para. [0037]) and where the text that is subject to moderation includes bot/auto generated text (para. [0029]). The labeling involves a labeling component 124 using human labeling input 142 to identify within the corpus of comments 120, a subset of comments 120 that include the bot/auto generated text that is to be moderated so that one or more users 102 do not see comments 120 (para. [0029]). Upon labeling/moderation (elements 410, 414,416), a machine learning model receives that labeled comments for training the machine learning model (fig. 4, element 418; para. [0030]), corresponding to the limitations “removing the auto-generated text from the received text data” and “providing the user generated text data remaining in the received text data to a machine learning language model”.
Regarding the respective rejections of dependent claims 7, 17 and 20 and claims 5 and 15 with additional references Lundberg and Gaal, Applicant argues that additional references do not teach limitations recited in claims 1, 11 and 18 and as such cannot disclose limitations recited in the dependent claims (Amendment, pg. 11).
Examiner respectfully disagrees as the references are/were not applied to teach limitations recited in the independent claims 1, 11 and 18, and absent any reason as to why the cited portions of the references fails to disclose limitations recited in the dependent claims, Examiner maintains that the rejections of the dependent claims are appropriate.
Applicant’s arguments with respect to claims 1, 11 and 18 and Pedersen not disclosing its bot generated text is auto generated text selected by a user i.e. limitations “receiving auto generated text data selected by the user”, “auto generated text selected by the user” (Amendment, pg. 8, fourth para. – pg. 10, first para.) have been considered but are moot in light of new grounds of rejection with references Hewitt as provided in the rejection below.

Claim Objections
Claims 1, 11 and 18 are objected to because of the following informalities:  “using backpropagation applying an objective function to…” as recited in the claims should be “using backpropagation by applying an objective function to…”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1.       Claims 1, 3, 4, 6, 8-11, 13, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen US PGPUB 2020/0142999 A1 (“Pedersen”) in view of Hewitt et al US PGPUB 2020/0026755 A1 (“Hewitt”) and Cristescu et al US PGPUB 2021/0012102 A1 (“Cristescu”)
        Per Claim 1, Pederson discloses a computer implemented method comprising: 
             receiving user generated and auto-generated text data (fig. 1, element 110; fig. 2, element 120; fig. 3, elements 120(1), 120(20, 120(3); the computing system 106 may store a corpus of comments 120 that includes comments 120(1)-(N) (collectively 120) received from the client machines 104 over the network 108…, para. [0025]; human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…comments 120 that include spam can be moderated so that users 102 are not subjected to spam…, para. [0029], received user generated and bot/auto generated text data as received text data),   
            the received text data including a tag distinguishing between user generated text and auto generated text in the text data (fig. 1; fig. 2, elements 142, 120; human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam (e.g., a hyperlink to a commercial site with text that attempts to entice users to click on the hyperlink).  In this case, comments 120 that include spam can be moderated so that users 102 are not subjected to spam.  In any case, after labeling, the corpus of comments 120 includes labeled comments…, para. [0029]-[0030]; A text moderation component 150 of the text presenter 130 may be configured to moderate text that has been classified as a particular class label(s) so that the text is not readily viewable on the display(s) of the client machine(s) 104…, para. [0033]; the techniques and systems disclosed herein may provide an opt-in program where text is not moderated unless and until users 102 opt-in to have text that is to be presented them moderated…, para. [0034]);
            detecting auto-generated text based on the tag (human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…, para. [0029]); 
            removing the auto-generated text from the received text data (human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…comments 120 that include spam can be moderated so that users 102 are not subjected to spam. In any case, after labeling, the corpus of comments 120 includes labeled comments 120…, para. [0029]-[0030]; para. [0033]; text moderation component 150 is configured to moderate (or filter out)…, para. [0037], labeling as including moderating/filtering out bot generated text/spam); 
           providing the user generated text data remaining in the received text to a machine learning language model (comments 120 that include spam can be moderated so that users 102 are not subjected to spam. In any case, after labeling, the corpus of comments 120 includes labeled comments 120…, para. [0029]-[0030]; The training component 126 may be configured to train a machine learning model(s) using a sampled set of the labeled comments 120 in the corpus of comments 120 as training data…, para. [0030]; para. [0033]; text moderation component 150 is configured to moderate (or filter out)…, para. [0037], moderating/concealing/filtering out bot generated text/spam from the corpus of comments 120 to generate labeled comments 120 as leaving user generated text as remaining text, remaining labeled comments 120 provided to training component 126); and
            training the machine learning language model with the user generated text data remaining in the received text data (comments 120 that include spam can be moderated so that users 102 are not subjected to spam. In any case, after labeling, the corpus of comments 120 includes labeled comments 120, para. [0029]; The training component 126 may be configured to train a machine learning model(s) using a sampled set of the labeled comments 120 in the corpus of comments 120 as training data…, para. [0030]; para. [0033]; text moderation component 150 is configured to moderate (or filter out)…, para. [0037])
              Pedersen does not explicitly disclose receiving auto generated text data selected by the user or auto generated text selected by the user
           However, these features are taught by Hewitt:
           receiving auto generated text data selected by the user (The computing device generates dynamic text in real time to accompany the received social media post…, Abstract; para. [0024]; para. [0037]; para. [0053])
            auto generated text selected by the user (Abstract; para. [0024]; if selected for publication by the user, the generated text is automatically presented on the social media service…, para. [0037]; para. [0053])
          Pedersen in view of Hewitt does not explicitly disclose training, using backpropagation applying an objective function to correct synapse weights
          However, this feature is taught by Cristescu (para. [0062]; para. [0080])
          It would have been obvious to one of ordinary skill in the art to before the effective filing of the invention to combine the teachings of Hewitt in the method of Pedersen in arriving at “receiving auto generated text data selected by the user or auto generated text selected by the user” as well as to combine the teachings of Cristescu in the method of Pedersen in view of Hewitt in arriving at “training, using backpropagation applying an objective function to correct synapse weights”, because such combination would have resulted in ensuring similar text is not provided by users (Hewitt, para. [0012]) as well as in reducing prediction error (Cristescu, para. [0081]).
         Per Claim 3, Pedersen in view of Hewitt and Cristescu discloses the method of claim 1 
              Pedersen discloses providing the auto-generated text to the machine learning language model with the tag to distinguish the auto generated text from the user generated text (human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…comments 120 that include spam can be moderated so that users 102 are not subjected to spam.  In any case, after labeling, the corpus of comments 120 includes labeled comments 120, para. [0029]; The training component 126 may be configured to train a machine learning model(s) using a sampled set of the labeled comments 120 in the corpus of comments 120 as training data…, para. [0030]; For example, the text moderation component 150 may be configured to moderate text of a particular class label by concealing the text in some manner…, para. [0033]).        
         Per Claim 4, Pedersen in view of Hewitt and Cristescu discloses the method of claim 3 
             Pedersen discloses wherein the tag comprises metadata associated with the auto-generated text (human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…, para. [0029]).
         Per Claim 6, Pedersen in view of Hewitt and Cristescu discloses the method of claim 1 
              Pedersen discloses wherein the tag comprises metadata associated with the user generated text (para. [0029]).
        Per Claim 8, Pedersen in view of Hewitt and Cristescu discloses the method of claim 1 
            Pedersen discloses training the machine learning language model with the user generated text data (para. [0030]).
          Per Claim 9, Pedersen in view of Hewitt and Cristescu discloses the method of claim 1 
             Pedersen discloses providing the user generated text data remaining in the received text data as input to the machine learning language model that has already been trained (para. [0030]; the process 400 may iterate for purposes of retraining the machine learning model(s) 148 …, para. [0051]).
       Per Claim 10, Pedersen in view of Hewitt and Cristescu discloses the method of claim 1 
            Hewitt discloses wherein the received text data includes auto generated text generated by a social media service in response to user selection of the auto-generated text (Abstract; para. [0024]; para. [0037]; para. [0053])
          Per Claim 11, Pedersen discloses a machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations to perform, a method, the operations comprising:
            receiving text data (fig. 1, element 110; fig. 2, element 120; fig. 3, elements 120(1), 120(20, 120(3); the computing system 106 may store a corpus of comments 120 that includes comments 120(1)-(N) (collectively 120) received from the client machines 104 over the network 108…, para. [0025]; human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…comments 120 that include spam can be moderated so that users 102 are not subjected to spam…, para. [0029], received user generated and bot/auto generated text data as received text data),   
             the received text data including a tag distinguishing between user generated text and auto generated text in the text data (fig. 1; fig. 2, elements 142, 120; human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam (e.g., a hyperlink to a commercial site with text that attempts to entice users to click on the hyperlink).  In this case, comments 120 that include spam can be moderated so that users 102 are not subjected to spam.  In any case, after labeling, the corpus of comments 120 includes labeled comments…, para. [0029]-[0030]; A text moderation component 150 of the text presenter 130 may be configured to moderate text that has been classified as a particular class label(s) so that the text is not readily viewable on the display(s) of the client machine(s) 104…, para. [0033]; the techniques and systems disclosed herein may provide an opt-in program where text is not moderated unless and until users 102 opt-in to have text that is to be presented them moderated…, para. [0034], user 120 providing user generated comments and opting-in to have text data (including bot generated text) moderated/marked/labeled/selected as implying auto generated text selected by the user in the text data);
            detecting auto-generated text based on the tag (human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…, para. [0029]); 
            removing the auto-generated text from the received text data (human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…comments 120 that include spam can be moderated so that users 102 are not subjected to spam. In any case, after labeling, the corpus of comments 120 includes labeled comments 120…, para. [0029]-[0030]; para. [0033]; text moderation component 150 is configured to moderate (or filter out)…, para. [0037], labeling as including moderating/filtering out bot generated text/spam);
          providing the user generated text data remaining in the received text to a machine learning language model (comments 120 that include spam can be moderated so that users 102 are not subjected to spam. In any case, after labeling, the corpus of comments 120 includes labeled comments 120…, para. [0029]-[0030]; The training component 126 may be configured to train a machine learning model(s) using a sampled set of the labeled comments 120 in the corpus of comments 120 as training data…, para. [0030]; para. [0033]; text moderation component 150 is configured to moderate (or filter out)…, para. [0037], moderating/concealing/filtering out bot generated text/spam from the corpus of comments 120 to generate labeled comments 120 as leaving user generated text as remaining text, remaining labeled comments 120 provided to training component 126); and
            training the machine learning language model with the user generated text data remaining in the received text data (human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…comments 120 that include spam can be moderated so that users 102 are not subjected to spam.  In any case, after labeling, the corpus of comments 120 includes labeled comments 120, para. [0029]; The training component 126 may be configured to train a machine learning model(s) using a sampled set of the labeled comments 120 in the corpus of comments 120 as training data…, para. [0030]; para. [0033]; text moderation component 150 is configured to moderate (or filter out)…, para. [0037])
            Pedersen does not explicitly disclose receiving auto generated text data selected by the user or auto generated text selected by the user 
           However, these features are taught by Hewitt:
           receiving auto generated text data selected by the user (The computing device generates dynamic text in real time to accompany the received social media post…, Abstract; para. [0024]; para. [0037]; para. [0053])
            auto generated text selected by the user (Abstract; para. [0024]; if selected for publication by the user, the generated text is automatically presented on the social media service…, para. [0037]; para. [0053])
          Pedersen in view of Hewitt does not explicitly disclose training, using backpropagation applying an objective function to correct synapse weights
          However, this feature is taught by Cristescu (para. [0062]; para. [0080])
          It would have been obvious to one of ordinary skill in the art to before the effective filing of the invention to combine the teachings of Hewitt in the device of Pedersen in arriving at “receiving auto generated text data selected by the user or auto generated text selected by the user” as well as to combine the teachings of Cristescu in the device of Pedersen in view of Hewitt in arriving at “training, using backpropagation applying an objective function to correct synapse weights”, because such combination would have resulted in ensuring similar text is not provided by users (Hewitt, para. [0012]) as well as in reducing prediction error (Cristescu, para. [0081]).
         Per Claim 13, Pedersen in view of Hewitt and Cristescu discloses the device of claim 11 
                Pedersen discloses providing the auto-generated text to the machine learning language model with the tag to distinguish the auto generated text from the user generated text (human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…comments 120 that include spam can be moderated so that users 102 are not subjected to spam.  In any case, after labeling, the corpus of comments 120 includes labeled comments 120, para. [0029]; The training component 126 may be configured to train a machine learning model(s) using a sampled set of the labeled comments 120 in the corpus of comments 120 as training data…, para. [0030]; For example, the text moderation component 150 may be configured to moderate text of a particular class label by concealing the text in some manner…, para. [0033]).        
          Per Claim 14, Pedersen in view of Hewitt and Cristescu discloses the device of claim 13 
             Pedersen discloses wherein the tag comprises metadata associated with the auto-generated text (human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…, para. [0029]).
         Per Claim 16, Pedersen in view of Hewitt and Cristescu discloses the device of claim 11
              Pedersen discloses wherein the tag comprises metadata associated with the user generated text (para. [0029]).     
        Per Claim 18, Pedersen discloses a device comprising: 
               a processor (para. [0024]); and
               a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operations (para. [0024]) comprising: 
               receiving text data (fig. 1, element 110; fig. 2, element 120; fig. 3, elements 120(1), 120(20, 120(3); the computing system 106 may store a corpus of comments 120 that includes comments 120(1)-(N) (collectively 120) received from the client machines 104 over the network 108…, para. [0025]; human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…comments 120 that include spam can be moderated so that users 102 are not subjected to spam…, para. [0029], received user generated and bot/auto generated text data as received text data),   
              the received text data including a tag distinguishing between user generated text and auto generated text in the text data (fig. 1; fig. 2, elements 142, 120; human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam (e.g., a hyperlink to a commercial site with text that attempts to entice users to click on the hyperlink).  In this case, comments 120 that include spam can be moderated so that users 102 are not subjected to spam.  In any case, after labeling, the corpus of comments 120 includes labeled comments…, para. [0029]-[0030]; A text moderation component 150 of the text presenter 130 may be configured to moderate text that has been classified as a particular class label(s) so that the text is not readily viewable on the display(s) of the client machine(s) 104…, para. [0033]; the techniques and systems disclosed herein may provide an opt-in program where text is not moderated unless and until users 102 opt-in to have text that is to be presented them moderated…, para. [0034], user 120 providing user generated comments and opting-in to have text data (including bot generated text) moderated/marked/labeled/selected as implying auto generated text selected by the user in the text data);
            detecting auto-generated text based on the tag (human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…, para. [0029]); 
            removing the auto-generated text from the received text data (human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…comments 120 that include spam can be moderated so that users 102 are not subjected to spam. In any case, after labeling, the corpus of comments 120 includes labeled comments 120…, para. [0029]-[0030]; para. [0033]; text moderation component 150 is configured to moderate (or filter out)…, para. [0037], labeling as including moderating/filtering out bot generated text/spam);
           providing the user generated text data remaining in the received text to a machine learning language model (comments 120 that include spam can be moderated so that users 102 are not subjected to spam. In any case, after labeling, the corpus of comments 120 includes labeled comments 120…, para. [0029]-[0030]; The training component 126 may be configured to train a machine learning model(s) using a sampled set of the labeled comments 120 in the corpus of comments 120 as training data…, para. [0030]; para. [0033]; text moderation component 150 is configured to moderate (or filter out)…, para. [0037], moderating/concealing/filtering out bot generated text/spam from the corpus of comments 120 to generate labeled comments 120 as leaving user generated text as remaining text, remaining labeled comments 120 provided to training component 126); and
            training the machine learning language model with the user generated text data remaining in the received text data (human labeling input 142 may be used to identify text that is generated by "bots" and is regarded as spam…comments 120 that include spam can be moderated so that users 102 are not subjected to spam.  In any case, after labeling, the corpus of comments 120 includes labeled comments 120, para. [0029]; The training component 126 may be configured to train a machine learning model(s) using a sampled set of the labeled comments 120 in the corpus of comments 120 as training data…, para. [0030]; para. [0033]; text moderation component 150 is configured to moderate (or filter out)…, para. [0037])
            Pedersen does not explicitly disclose receiving auto generated text data selected by the user or auto generated text selected by the user
           However, these features are taught by Hewitt:
           receiving auto generated text data selected by the user (The computing device generates dynamic text in real time to accompany the received social media post…, Abstract; para. [0024]; para. [0037]; para. [0053])
            auto generated text selected by the user (Abstract; para. [0024]; if selected for publication by the user, the generated text is automatically presented on the social media service…, para. [0037]; para. [0053])
          Pedersen in view of Hewitt does not explicitly disclose training, using backpropagation applying an objective function to correct synapse weights
          However, this feature is taught by Cristescu (para. [0062]; para. [0080])
          It would have been obvious to one of ordinary skill in the art to before the effective filing of the invention to combine the teachings of Hewitt in the device of Pedersen in arriving at “receiving auto generated text data selected by the user or auto generated text selected by the user” as well as to combine the teachings of Cristescu in the device of Pedersen in view of Hewitt in arriving at “training, using backpropagation applying an objective function to correct synapse weights”, because such combination would have resulted in ensuring similar text is not provided by users (Hewitt, para. [0012]) as well as in reducing prediction error (Cristescu, para. [0081]).

2.       Claims 7, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Hewitt and Cristescu as applied to claims 1 and 11 above, and further in view of Lundberg “On-the-fly Detection of Autogenerated Tweets” (“Lundberg”)
        Per Claim 7, Pedersen in view of Hewitt and Cristescu discloses the method of claim 1
            Pedersen discloses wherein the tag comprises multiple tags (para. [0029]), 
            Pedersen does not explicitly disclose each tag being associated with the auto-generated text in response to the received text data containing more user generated text than auto-generated text or wherein the tags are associated with the user generated text in response to the received text data containing more auto-generated text than user generated text 
           However, this feature is taught by Lundberg (Abstract; fig. 1)
           It would have been obvious to one of ordinary skill in the art to before the effective filing of the invention to incorporate the teachings of Lundberg in the method of Pedersen in view of Hewitt and Cristescu in arriving at “each tag being associated with the auto-generated text in response to the received text data containing more user generated text than auto-generated text or wherein the tags are associated with the user generated text in response to the received text data containing more auto-generated text than user generated text”, because such combination would have resulted in helping a user detect or keep track of spam (Lundberg, sec. 1).
       Per Claim 17, Pedersen in view of Hewitt and Cristescu discloses the device of claim 11                
             Pedersen discloses wherein the tag comprises multiple tags (para. [0029]), 
            Pedersen does not explicitly disclose each tag being associated with the auto-generated text in response to the received text data containing more user generated text than auto-generated text or wherein the tags are associated with the user generated text in response to the received text data containing more auto-generated text than user generated text 
          However, this feature is taught by Lundberg (Abstract; fig. 1)
           It would have been obvious to one of ordinary skill in the art to before the effective filing of the invention to incorporate the teachings of Lundberg in the device of Pedersen in view of Hewitt and Cristescu in arriving at “each tag being associated with the auto-generated text in response to the received text data containing more user generated text than auto-generated text or wherein the tags are associated with the user generated text in response to the received text data containing more auto-generated text than user generated text”, because such combination would have resulted in helping a user detect or keep track of spam (Lundberg, sec. 1).      
       Per Claim 20, Pedersen in view of Hewitt and Cristescu discloses the device of claim 18                
              Pedersen discloses wherein the tag comprises multiple tags (para. [0029]), 
            Pedersen does not explicitly disclose wherein the tag comprises multiple tags, each tag being associated with the auto-generated text in response to the received text data containing more user generated text than auto-generated text or wherein the tags are associated with the user generated text in response to the received text data containing more auto-generated text than user generated text (Abstract; fig. 1)
            However, this feature is taught by Lundberg (Abstract; fig. 1)
           It would have been obvious to one of ordinary skill in the art to before the effective filing of the invention to incorporate the teachings of Lundberg in the device of Pedersen in view of Hewitt and Cristescu in arriving at “each tag being associated with the auto-generated text in response to the received text data containing more user generated text than auto-generated text or wherein the tags are associated with the user generated text in response to the received text data containing more auto-generated text than user generated text”, because such combination would have resulted in helping a user detect or keep track of spam (Lundberg, sec. 1).      

3.       Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen in view of Hewitt and Cristescu as applied to claims 1 and 11 above, and further in view of Gaal US PGPUB 20070011323 A1 (“Gaal”)
          Per Claim 5, Pedersen in view of Hewitt and Cristescu discloses the method of claim 1 
            Pedersen does not explicitly disclose wherein the tag comprises character delineated text of a markup language
            However, this feature is taught by Gaal (para. [0028]; para. [0035])
            At the time of the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Gaal in the method of Pedersen in view of Hewitt and Cristescu in arriving at “wherein the tag comprises character delineated text of a markup language”, because such combination would have resulted in helping a user identify unsolicited content (Gaal, para. [0034]-[0035])
        Per Claim 15, Pedersen in view of Hewitt and Cristescu discloses the device of claim 11 
             Pedersen does not explicitly disclose wherein the tag comprises character delineated text of a markup language
            However, this feature is taught by Gaal (para. [0028]; para. [0035])
            It would have been obvious to one of ordinary skill in the art to before the effective filing of the invention to incorporate the teachings of Gaal in the device of Pedersen in view of Hewitt and Cristescu in arriving at “wherein the tag comprises character delineated text of a markup language”, because such combination would have resulted in helping a user identify unsolicited content (Gaal, para. [0034]-[0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Laboreiro and Aggarwal teaching detection of bot/auto generated spam text messages (PTO 892 form, 12/24/2020) as well as the instant PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658